                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


CHRISTOPHER MEIDL, on his own behalf                  :       CIVIL ACTION NO.
and on behalf of the certified class                  :       3:15 CV 01319 (JCH)
                                                      :
        Plaintiff,                                    :
                                                      :
        v.                                            :
                                                      :
AETNA INC., and AETNA LIFE INSURANCE                  :
COMPANY,                                              :
                                                      :
        Defendants.                                   :


        [Proposed] ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION TO
  ISSUE REMINDER AND EXTEND NOTICE DEADLINE IN CONNECTION WITH
                           CLASS SETTLEMENT

        Before the Court is Plaintiff Christopher Meidl’s (“Plaintiff”) unopposed motion to issue

a reminder notice to the certified class and to extend the deadline to opt out or object to the

proposed class settlement (“Settlement”) in the above-captioned matter. Upon consideration of

the motion, the order preliminarily approving the Settlement [Dkt. 205], and the entire record

herein, the Court finds that good cause exists to approve Plaintiff’s request to send a reminder to

the class and to extend the opt-out/object deadline accordingly, and that Plaintiff’s proposed

modifications to the schedule will not affect the timing of the final approval hearing.

Accordingly, it is hereby

        ORDERED that the motion is GRANTED; it is further

        ORDERED that Plaintiff send the reminder as soon as possible upon the entry of this

Order; it is further

        ORDERED that the deadline for the Settlement Administrator to receive opt-out or

objection notices to the Settlement is extended to June 26, 2019; it is further
       ORDERED that Plaintiff will file his motion for final approval of the Settlement on or

before June 28, 2019; and it is further

       ORDERED that the fairness hearing to determine whether the Settlement should be

granted final approval will occur on July 10, 2019, as previously scheduled.

       SO ORDERED.


Dated: _________________, 2019

                                                    _________________________
                                                    Janet C. Hall
                                                    United States District Judge




                                              -2-
